Exhibit 10j.(14)

Rate Schedule TF-2 Service Agreement

Contract No. 100309

THIS SERVICE AGREEMENT (Agreement) by and between Northwest Pipeline GP
(Transporter) and Northwest Natural Gas Company, Inc. (Shipper) Restates the
Service Agreement made and entered into on January 12. 1994.

WHEREAS:

 

A Pursuant to Section 11.4 of the General Terms and Conditions of Transporter’s
FERC Gas Tariff, Transporter and Shipper desire to restate the Service Agreement
dated January 12, 1994 (“Contract # 100309”) in the format of Northwest’s
currently effective Form of Service Agreement and to make certain additional
non-substantive changes, while preserving all pre-existing, substantive
contractual rights.

 

B The storage redelivery service hereunder is related to that certain Rate
Schedule LS-1 service agreement (#100605), dated January 12,1994.

 

C Significant events and previous amendments of Contract 100309 reflected in the
contract restatement include:

THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Transporter and Shipper agree as follows:

Shipper originally entered into Contract #100309 pursuant to the provisions of
the approved Joint Offer of Settlement in Docket No. RP93-5-011 which unbundled
the storage and redelivery transportation services, effective April 1, 1994.

1. Tariff Incorporation. Rate Schedule TF-2 and the General Terms and Conditions
(GT&C) that apply to Rate Schedule TF-2, as such may be revised from time to
time in Transporter’s FERC Gas Tariff (Tariff), are incorporated by reference as
part of this Agreement, except to the extent that any provisions thereof may be
modified by non-conforming provisions herein.

2. Transportation Service. Subject to the terms and conditions that apply to
service under this Agreement, Transporter agrees to receive, transport and
deliver natural gas for Shipper, on a firm basis. The Transportation Contract
Demand, the Annual Contract Quantity, the Maximum Daily Quantity at the Primary
Receipt Point, and the Maximum Daily Delivery Obligation at each Primary
Delivery Point are set forth on Exhibit A.

3. Transportation Rates. Shipper agrees to pay Transporter for all services
rendered under this Agreement at the rates set forth or referenced herein. The
Monthly Billing Quantity for reservation charges is set forth on Exhibit A. The
maximum currently effective rates (Recourse Rates) for the Rate Schedule TP-2
set forth in the Statement of Rates in the Tariff, as revised from time to time,
will apply to service hereunder unless and to the extent that discounted
Recourse Rates or awarded capacity release rates apply as set forth on Exhibit A
or negotiated rates apply as set forth on Exhibit D. Additionally, if applicable
under Section 21 of the GT&C, Shipper agrees to pay Transporter a facility
reimbursement charge as set forth on Exhibit C.

4. Transportation Term. This Agreement becomes effective on the date first set
forth above. The primary term begin date for the transportation service
hereunder is set forth on Exhibit A. This Agreement will remain in full force
and effect through the primary term end date set forth on Exhibit A and, if
Exhibit A indicates that an evergreen provision applies, through the established
evergreen rollover periods thereafter until terminated in accordance with the
notice requirements under the applicable evergreen provision.

5. Non-Conforming Provisions. All aspects in which the Agreement deviates for
the Tariff, if any, are set forth as non-conforming provisions on Exhibit B. If
Exhibit B includes any material non-conforming provisions, Transporter will file
the Agreement with the Federal Energy Regulatory Commission (Commission) and the
effectiveness of such non-conforming provisions will be subject to the
Commissions acceptance of Transporter’s filing of the non-conforming Agreement.

6. Capacity Release. If Shipper is a temporary capacity release Replacement
Shipper, any capacity release conditions, including recall rights, are set forth
on Exhibit A.

7. Exhibit Incorporation. Exhibit A is attached hereto and incorporated as part
of this Agreement. If Exhibits B. C and/or D apply, as noted on Exhibit A to
this Agreement, then such Exhibits also are attached hereto and incorporated as
part of this Agreement.

8. Regulatory Authorization. Transportation service under this Agreement is
authorized pursuant to the Commission regulations set forth on Exhibit A.

9. Superseded Agreements. When this Agreement takes effect, it supersedes,
cancels and terminates the following agreement(s): Original Service Agreement
(Firm Redelivery Transportation) dated January 12, 1994.

IN WITNESS HEREOF, Transporter and Shipper have executed this on January 12,
2008.

 

Northwest Natural Gas Company     Northwest Pipeline GF By:       By:   Name:  
    Name:   Title:       Title:  



--------------------------------------------------------------------------------

EXHIBIT A

(Dated January 21. 2008, Effective January 21, 2008;

to the

Rate Schedule TF-2 Service Agreement

(Contract No. 100309)

between Northwest Pipeline

GP and Northwest Natural Gas Company

SERVICE DETAILS

1. Transportation Contract Demand: 60,000 Dth per day

2. Annual Contract Quantity: 478,900 Dth

3. Monthly Billing Quantity: 1,312 Dth

4. Primary Receipt Pont:

 

Point ID Name

   Maximum Daily
Quantities (Dth)

194 PLYMOUTH LNG RECEIPT

   60100     

Total

   60100

5. Primary Delivery Point(s):

Delivery of natural gas b Transportation to Shipper shall be at or near the
points whose location are described in Shipper’s currently effective Service
Agreement (Contract No. 100005) under Rate Schedule TF-1.

6. Recourse or Discounted Recourse Transportation Rates:

 

  a. Reservation Charge (per Dth of Monthly Billing Quantity):

Maximum Base Tariff Rate

 

  b. Volumetric Charge (per Dth):

Maximum Base Tariff Rate

 

  c. Rate Discount Conditions Consistent with Section 3.3 of Rate Schedule TF-2:

Not Applicable

7. Transportation Term:

 

  a. Primary Term Begin Date:

April 01, 1994

 

  b. Primary Term End Date:

October 31, 2004

 

  c. Evergreen Provision:

Yes, grandfathered unilateral evergreen under Section 14.3 of Rate Schedule TP-2

8. Regulatory Authorization: 18 CFR 284.223

9. Additional Exhibits:

Exhibit B No

Exhibit C No

Exhibit D No